SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

536
KA 13-00450
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JONATHAN MORRIS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TYSON BLUE, MACEDON, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered November 20, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree and grand larceny in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Morris ([appeal No. 1] ___ AD3d
___ [May 9, 2014]).




Entered:   May 9, 2014                             Frances E. Cafarell
                                                   Clerk of the Court